As filed with the Securities and Exchange Commission on March 2, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2015 Date of reporting period:December 31, 2014 Item 1. Schedules of Investments. Scharf Fund Schedule of Investments December 31, 2014 (Unaudited) Shares COMMON STOCKS - 90.45% Value Automobiles - 3.78% Porsche Automobil Holding SE (b) $ Automotive Parts and Accessories - Retail - 3.90% Advance Auto Parts, Inc. Communications Equipment Manufacturing - 4.03% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 8.43% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates - 1.72% Berkshire Hathaway, Inc. - Class B (a) Direct Health and Medical Insurance Carriers - 1.66% Aflac, Inc. Drug Stores - 3.86% CVS Caremark Corp. General Merchandise Stores - 7.14% Dollar General Corp. (a) Target Corp. Health and Personal Care Stores - 1.75% Sally Beauty Holdings, Inc. (a) Information Technology Services - 3.90% Cognizant Technology Solutions Corp. - Class A (a) Internet Media - 1.63% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 7.23% Baxter International, Inc. DENTSPLY International, Inc. Non-store Retailers - 4.18% eBay, Inc. (a) Oil and Gas Support Services - 7.53% Apache Corp Baker Hughes, Inc. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing - 8.33% Allergan, Inc Novartis AG - ADR Property and Casualty Insurance - 6.12% American International Group, Inc. Markel Corp. (a) Rail Transportation - 0.33% Canadian Pacific Railway Ltd. (b) Software Publishers - 8.38% Microsoft Corp. Oracle Corp. Telecommunications - 4.35% China Mobile Ltd. - ADR Transportation Equipment Manufacturing - 2.20% Gentex Corp. TOTAL COMMON STOCKS (Cost $185,043,086) MONEY MARKET FUNDS - 8.59% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $20,752,982) Total Investments in Securities (Cost $205,796,068) - 99.04% Other Assets in Excess of Liabilities - 0.96% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of December 31, 2014. Scharf Balanced Opportunity Fund Schedule of Investments December 31, 2014 (Unaudited) Shares COMMON STOCKS - 69.08% Value Ambulatory Health Care Services - 0.59% Quest Diagnostics, Inc. (e) $ Automobiles - 2.69% Porsche Automobil Holding SE (b) Automotive Parts and Accessories - Retail - 2.92% Advance Auto Parts, Inc. Communications Equipment Manufacturing - 2.78% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 5.59% Apple, Inc. NCR Corp. (a) Samsung Electronics Co., Ltd. (c) Conglomerates - 1.13% Berkshire Hathaway, Inc. - Class B (a) Direct Health and Medical Insurance Carriers - 1.53% Aflac, Inc. Drug Stores - 3.00% CVS Caremark Corp. General Merchandise Stores - 5.47% Dollar General Corp. (a) Target Corp. Health and Personal Care Stores - 1.16% Sally Beauty Holdings, Inc. (a) Information Technology Services - 3.00% Cognizant Technology Solutions Corp. - Class A (a) Investment Advisory Services - 0.55% Oaktree Capital Group, LLC Internet Media - 0.94% Baidu, Inc. - ADR (a) Medical Equipment and Supplies - 5.89% Baxter International, Inc. DENTSPLY International, Inc. Non-store Retailers - 2.88% eBay, Inc. (a) Oil and Gas Support Services - 5.87% Apache Corp Baker Hughes, Inc. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing - 5.71% Allergan, Inc Novartis AG - ADR Property and Casualty Insurance - 4.52% American International Group, Inc. Markel Corp. (a) Real Estate Investment Trust - 2.32% HCP, Inc. Software Publishers - 5.75% Microsoft Corp. Oracle Corp. Telecommunications - 3.12% China Mobile Ltd. - ADR Transportation Equipment Manufacturing - 1.67% Gentex Corp. TOTAL COMMON STOCKS (Cost $26,123,397) PREFERRED STOCKS - 4.37% Closed-End Funds - 2.30% GDL Fund - Series B General American Investors Co., Inc. - Series B Investment Banking and Brokerage - 2.07% Goldman Sachs Group, Inc. - Series B TOTAL PREFERRED STOCKS (Cost $1,969,302) ROYALTY TRUSTS - 0.30% Oil and Gas Support Services - 0.30% SandRidge Permian Trust TOTAL ROYALTY TRUSTS(Cost$354,888) Principal Amount CONVERTIBLE BONDS - 1.35% Value Blucora, Inc. $ 4.25%, 4/1/2019 TOTAL CONVERTIBLE BONDS (Cost $643,927) CORPORATE BONDS - 1.03% Automotive Parts and Accessories - Retail - 0.12% Advance Auto Parts, Inc. 5.75%, 5/1/2020 Computer and Electronic Product Manufacturing - 0.22% Digital Equipment Corp. 7.75%, 4/1/2023 Industrial Containers and Packaging - 0.23% Ball Corp. 5.75%, 5/15/2021 Petroleum and Coal Products Manufacturing - 0.46% Murphy Oil USA, Inc. 6.00%, 8/15/2023 TOTAL CORPORATE BONDS (Cost $473,044) MUNICIPAL BONDS - 2.55% California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association 3.00%, 6/1/2024, Series 2012 California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/01/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,149,111) MONEY MARKET FUNDS - 21.36% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $9,739,199) Total Investments in Securities (Cost $40,452,868) - 100.04% Liabilities in Excess of Other Assets - (0.04)% ) TOTAL NET ASSETS - 100.00% $ Schedule of Options Written December 31, 2014 (Unaudited) Contracts CALL OPTIONS WRITTEN Value 40 Quest Diagnostics, Inc. Expiration: January 2015, Exercise Price: $55.00 $ TOTAL CALL OPTIONS WRITTEN (Premiums received $19,326) $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of December 31, 2014. (e) A portion of this security is pledged as collateral for written options. Scharf Global Opportunity Fund Schedule of Investments December 31, 2014 (Unaudited) Shares COMMON STOCKS - 95.77% Value Automobiles - 4.23% Porsche Automobil Holding SE (b) $ Automotive Parts and Accessories - Retail - 3.82% Advance Auto Parts, Inc. Beverage Manufacturing - 4.28% Ambev SA - ADR Communications Equipment Manufacturing - 4.07% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing - 8.24% Apple, Inc. Samsung Electronics Co., Ltd. (c) Household Products - 1.59% Hengan International Group Co., Ltd. (b) Vinda International Holdings, Ltd. (b) Information Technology Services - 3.93% Cognizant Technology Solutions Corp. - Class A (a) Internet Media - 1.97% Baidu, Inc. - ADR (a) Legal Services - 2.31% Mastercard, Inc. - Class A Medical Equipment and Supplies - 7.74% Baxter International, Inc. DENTSPLY International, Inc. Non-store Retailers - 4.36% eBay, Inc. (a) Oil and Gas Support Services - 10.96% Apache Corp. Baker Hughes, Inc. Halliburton Co. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing - 7.71% Allergan, Inc. Novartis AG - ADR Valeant Pharmaceuticals International, Inc. (a)(b) Property and Casualty Insurance - 7.41% American International Group, Inc. Markel Corp. (a) Software Publishers - 9.65% Microsoft Corp. Oracle Corp. Telecommunications - 9.57% China Mobile, Ltd. - ADR SoftBank Corp. - ADR (a) Transportation Equipment Manufacturing - 3.93% Gentex Corp. TOTAL COMMON STOCKS (Cost $11,903,636) MONEY MARKET FUNDS - 3.30% First American Tax Free Obligations Fund - Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $428,486) Total Investments in Securities (Cost $12,332,122) - 99.07% Other Assets in Excess of Liabilities - 0.93% TOTAL NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of December 31, 2014. COUNTRY ALLOCATION Country %of Net Assets United States 63.8% Hong Kong 5.3% Curacao 4.4% Republic of Korea 4.3% Brazil 4.3% Japan 4.3% Germany 4.2% Switzerland 3.9% Cayman Islands 3.6% Canada 1.9% 100.0% Note 1 – Securities Valuation The Scharf Fund, the Scharf Balanced Opportunity Fund, and the Scharf Global Opportunity Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities, including common stocks and exchange-traded funds, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Debt securities, such as corporate bonds, asset-backed securities, municipal bonds, and U.S. government agency issues are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.In addition, the model may incorporate market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data.Certain securities are valued principally using dealer quotations.These securities will generally be classified in level 2 of the fair value hierarchy. Exchange-traded options are valued at the composite price, using the National Best Bid and Offer quotes. Specifically, composite pricing looks at the last trades on the exchanges where the options are traded. If there are no trades for the option on a given business day, composite option pricing calculates the mean of the highest bid price and the lowest ask price across the exchanges where the option is traded. Exchange-traded options that are actively traded are categorized in level 1 of the fair value hierarchy.Exchange-traded options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2014: Scharf Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
